Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-XX-XXXXXXX
                                                                 07-AUG-2019
                                                                 02:29 PM




                                SCWC-XX-XXXXXXX

                IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                             STATE OF HAWAI'I,
                       Respondent/Plaintiff-Appellee,

                                      vs.

                            SEAN THOMAS DAVIDSON,
                       Petitioner/Defendant-Appellant.


              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; CASE NO. 1DTA-17-00026)

            ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By:     Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant Sean Thomas Davidson's

application for writ of certiorari, filed on July 2, 2019, is hereby

rejected.

             DATED:   Honolulu, Hawai'i, August 7, 2019,

                                   Is/ Mark E. Recktenwald

                                   Is/ Paula A. Nakayama

                                   Is/ Sabrina    s.   McKenna

                                   Is/ Richard   w.    Pollack

                                   Is/ Michael D. Wilson